Citation Nr: 1002665	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to November 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming. 

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently suffer from a right elbow 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right elbow disability have not been met.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Here, the Veteran is seeking service connection for a right 
elbow disability.  As an initial matter, the Board notes that 
the Veteran's service treatment records from his period of 
reserve service, as well as his service personnel records, 
are missing.  

Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

While the Veteran's December 2004 claim reports that he 
injured his right elbow in August 1958 and in a February 2005 
statement the Veteran describes injuring his arm in a fall 
during basic training, at his May 2005 VA examination, the 
Veteran denied any elbow problems.  

Following an examination which included x-rays of the right 
elbow, the examiner concluded that "there is insufficient 
evidence to warrant a diagnosis of any acute or chronic 
disorder of the elbow or residuals thereof."  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, the Veteran has submitted 
no medical evidence that he has a right elbow disability.  

Even if the Board assumes that the Veteran's assertions that 
he has suffered from right arm pain since his alleged injury 
in service are true, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Thus, for the above reasons, the Board finds that entitlement 
to service connection for a right elbow disability must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in January 2005, prior to the initial RO 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  In April 
2005, the Veteran was also informed that the RO had been 
unable to locate his service treatment records and provided a 
list of alternative sources of evidence that he could use to 
establish his claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The Veteran was afforded a VA examination of his right elbow 
in May 2005.
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence, including VA or private medical records, 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a right elbow 
disability is denied.  


REMAND

The Veteran is also seeking service connection for a right 
shoulder disability.  According to a February 2005 statement, 
the Veteran fell during basic training and injured his right 
arm and shoulder.  The Veteran reported that he received 
medical treatment and his arm was put in a brace.  He further 
stated that his arm has continued to bother him since and 
still bothers him to this day.  

As the Board has noted above, the Veteran's service treatment 
records are missing and presumed destroyed.  Therefore, the 
Board is unable to corroborate that the Veteran injured his 
right shoulder in service.  Additionally, there is no 
evidence of any complaints of or treatment for a right 
shoulder disability for approximately forty seven years after 
service, providing highly probative evidence against this 
claim. 

However, the Veteran has submitted a February 2005 letter 
from Dr. V.R., who diagnosed the Veteran with right shoulder 
rotator cuff injury, adhesive capsulitis, impingement 
syndrome, and degenerative joint disease of the AC joint.  
Dr. V.R. stated, "I cannot determine the exact cause of [the 
Veteran's] chronic shoulder problems, although it is as 
likely as not to be related to his service connected 
injury."

The May 2005 VA examiner offered no opinion regarding the 
etiology of the Veteran's right shoulder disability.  

The Board notes that Dr. V.R.'s opinion is speculative, and 
speculative medical opinions are insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  However, in McLendon v. Nicholson, 20 Vet App. 79 
(2006), the Court stated that if suitable evidence of record 
is absent, a speculative medical opinion, along with evidence 
of a current disability and an in-service injury, disease or 
event giving rise to an injury or disease, triggers VA's duty 
to afford the veteran a medical examination or obtain a 
medical opinion to develop his or her claim.

Here, the Board finds that there is medical evidence of a 
current right shoulder disability, as well as evidence of an 
in service injury in the form of the Veteran's testimony.  
This, when considered with Dr. V.R.'s opinion, triggers VA's 
duty to obtain a medical opinion.  

In this regard, it is important to note that Board 
determinations are routinely vacated and remanded by the 
courts for a failure to obtain a VA medical opinion in this 
particularly factual situation, notwithstanding the lack of 
evidence of such a disability until many years after service. 

On remand, the Veteran should be afforded a VA examination of 
his right shoulder.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's current right shoulder 
disability is related to his active military service.  Solely 
for the purpose of rendering this opinion, the examiner is to 
assume that the Veteran's report of an in service injury to 
his right shoulder is credible.  

A medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Accordingly, the examiner is asked to explain 
the reasons for his or her conclusion, even if that 
conclusion is that the examiner is unable to render an 
opinion without resorting to speculation.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of his right shoulder 
disability.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner is asked to render and 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's current right shoulder 
disability is related to his active 
military service.  Solely for the purpose 
of rendering this opinion, the examiner is 
to assume that the Veteran's report of an 
in service injury to his right shoulder is 
credible.  

A medical opinion that contains only data 
and conclusions is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Accordingly, the examiner is 
asked to explain the reasons for his or 
her conclusion, even if that conclusion is 
that the examiner is unable to render an 
opinion without resorting to speculation.  


2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


